

                         [logo.jpg]                  Exhibit 10.49












June 2015
Leslie Parrette




Dear Leslie,


Your contributions to Novelis are very important. In recognition of this, the
Company has put in place an enhancement to the existing long-term incentive plan
(LTIP). This “Bridge” plan was developed to supplement the LTIP while the new
Novelis portion of the Plan matures. This program will provide you with a cash
incentive in addition to your other compensation such as your base salary,
annual bonus opportunity and long-term incentive opportunity.


The Bridge plan is in place for FY2016 and will be reviewed and considered for
FY2017.




You will receive three payments in the total amount of $75,000



First Payment in December 2015        $22,500
Second Payment in December 2016        $22,500
Third Payment in December 2017        $30,000
 










--------------------------------------------------------------------------------







Because this opportunity is designed to enhance our LTIP as a retention
incentive, in the event that you voluntarily terminate your employment prior to
December 31, 2018, or are terminated for cause, you will be required to repay
any payments made under the Bridge plan in the previous 12 months, less
applicable taxes, and you will not be entitled to any other payments thereafter.
If you are terminated involuntarily without cause, any unpaid cash installments
will be immediately cancelled, but you will not be required to repay any cash
payments you have received.


Your acceptance of any payments under this award shall constitute your
acceptance of the terms and conditions set forth above.


I am very pleased that we are able to offer you this opportunity and I look
forward to your continuing to be a key member of the team as we focus on
building an even more successful Novelis.


Sincerely,


/s/ Steve Fisher


Steve Fisher
Interim President & CEO and Senior Vice President and CFO


